IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00011-CV

VICKI MCPHERSON AND TIMOTHY MCPHERSON,
                                 Appellant
v.

TEXAS FOREST SERVICE,
                                                         Appellee


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 13-001728-CV-85


                                    ORDER


      This appeal was referred to mediation on July 31, 2014. The parties were ordered

to confer and attempt to agree upon a mediator. We have received notice that the

parties have been unable to agree upon a mediator. Accordingly, the Court assigns the

Honorable Wanda Fowler as the mediator for this proceeding. Her address and contact

number are as follows:

                          3 Riverway, Suite 600
                          Houston, TX 77056-1948
                          (713) 572-4321
       All other provisions of the order referring the appeal to mediation, dated July 31,

2014, remain in effect, including that the mediation must occur within thirty days after

the date of this Order assigning a mediator.

       Texas Forest Service’s objection to mediation is overruled.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediator assigned
Objection overruled
Order issued and filed September 4, 2014




McPherson v. Texas Forest Service                                                   Page 2